Citation Nr: 0632512	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder, 
for the period from December 20, 2002 to April 7, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder, for the 
period on and after April 7, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  For the period from December 20, 2002 to April 7, 2004, 
the veteran's post-traumatic stress disorder (PTSD) was 
manifested by intrusive thoughts, nightmares, mild to 
moderate disturbances of motivation and mood, sleep 
impairment, mild to moderate anxiety and hypervigilence, and 
slight impairment in social functioning which tended to 
result in mild social and occupational impairment.

2.  For the period on and after April 7, 2004, the veteran's 
PTSD was manifested by intrusive thoughts, nightmares, 
anxiety, hypervigilence, chronic sleep impairment, mildly 
impaired concentration, avoidance behavior, and disturbances 
of motivation and mood which did not result in occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, for the period from December 20, 2002 to 
April 7, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period on and after April 7, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
these issues are based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by an April 2003 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
December 20, 2002.  A May 2003 rating decision subsequently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective December 20, 2002.  An August 
2004 rating decision assigned a 50 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 7, 
2004.  The Board notes that the veteran served in Vietnam and 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.

A September 1999 private medical evaluation report stated 
that the veteran had a history of alcohol abuse, was employed 
as a pipe fitter for 31 years, and retired in June 1999 due 
to lung disease.  The veteran stated he enjoyed fishing, 
working in his garden, and spending time with his son.  The 
report noted that the veteran had been married for 28 years 
and had two children.  The report stated that the veteran 
denied any guilt or grief issues and felt he had a sense of 
purpose in life.  On mental examination, the report stated 
that the veteran denied any history of depression, anxiety, 
suicidal ideation, homicidal ideation, physical, emotional, 
or sexual abuse, or assaultive behavior.  The veteran 
indicated that he yelled when he got angry, would try to 
solve the problem when he was hurting emotionally, and 
identified his wife as his support system.  The report also 
noted that the veteran had a lack of an extended peer support 
system, a possible lack of coping skills, limited insight, 
and denial of the impact his drinking had had on his physical 
status and employment issues.  The assessment was alcohol 
abuse.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 75, which contemplates transient 
and expectable reactions to psychosocial stressors, such as 
difficulty concentrating after family arguments, and no more 
than slight impairment in social, occupational, or school 
functioning, such as temporarily falling behind in 
schoolwork.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994).

A September 2000 VA nursing primary care outpatient note 
stated that on a depression screening, the veteran reported 
that for the previous month he had not felt down, depressed, 
or hopeless, and denied having little interest or pleasure in 
doing things.

An April 2003 VA PTSD examination report stated that the 
veteran had unwanted, mildly disturbing memories of combat 3 
times a month, unpleasant and disturbing dreams about every 2 
months, though he was able to fall back asleep afterwards, 
and rare flashbacks.  The report stated that the veteran was 
able to talk about his intrusive recollections which caused 
mild emotional reactions, caused no physical reactions, and 
were not difficult to suppress.  The report stated that the 
veteran had no memory loss for events in Vietnam, and had a 
decrease in activities and sociability, as well as a mild 
loss of interest after returning from Vietnam.  The report 
stated that the veteran sometimes felt cut off from others to 
a mild degree, did not have emotional numbing, was not 
suicidal, had rare and mild episodes of anger, did not have 
difficulty concentrating, and had a mild startle response 
once or twice a week.  The report stated that the veteran's 
symptoms had caused some decrease in his social and 
occupational functioning, that his PTSD had not contributed 
in a major way to his difficulty with employment, and that he 
had quit employment after becoming disabled due to 
respiratory problems.

The report noted that the veteran was alert, pleasant, in no 
acute distress, appropriately dressed and groomed, handled 
the interview effectively, showed appropriate social 
amenities, and had a euthymic mood and a mildly constricted 
affect.  The veteran's speech was reported as normal in tone, 
volume, and pacing, his thought content revealed no 
delusions, hallucinations, grandiosity, or paranoia, his 
thought process was logical, he reached "goal-idea" easily, 
he was oriented in time, person, place, and situation, and 
his recent and remote memory were intact.  The diagnosis was 
PTSD, chronic.  The examiner stated that the veteran's 
symptoms were of a mild degree and assigned a GAF score of 
65, which contemplates some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional 
truancy or theft within the household, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994).

An October 2003 VA PTSD examination report stated that the 
veteran reported getting along with almost everyone, 
including his brother and sister, and that there were no 
changes in his primary support group since the April 2003 VA 
PTSD examination report.  The report stated that the veteran 
attended veterans' organization meetings once a month, was 
involved with "Czech days" over the summer, had been 
gardening and mowing, and enjoyed hunting and fishing.  The 
report noted that the veteran had been a steam fitter for 32 
years, retired 4 years prior due to asthma and emphysema, and 
tried to work at a supermarket but was prevented from doing 
so by his medical problems.  The veteran reported having 
intrusive recollections regarding combat from Vietnam, 
nightmares sometimes twice a week, once a week for the 
previous two months, and flashbacks a couple times a month.  
The veteran stated that his flashbacks were triggered by the 
movement of a large number of Vietnamese into his community 
and that he got angry when he saw them and tried to avoid 
them.  He also stated that he tried to avoid books and movies 
with war themes.  The report stated that the veteran did not 
report amnesia, had a mildly restricted affect, had 
difficulty sleeping, had "pretty good" concentration, and 
had some hypervigilant symptoms such as a moderately 
exaggerated startle response, more then than in the past.  
The report stated that the veteran's PTSD symptoms had caused 
a decrease in his social and occupational functioning.

The report noted that the veteran's affect appeared mildly 
constricted, his tone of voice was wavering, his associations 
were coherent, relevant, and tight, he was oriented to month, 
day, and year, he denied auditory or visual hallucinations 
and delusions, he had good attention and concentration for 
serial 3s and spelling the word "world" forwards and 
backwards, and his ability to abstract a proverb was 
concrete.  The examiner stated that it appeared that the PTSD 
had not contributed in a major way to the veteran's 
employment difficulty and stated that there had been somewhat 
of an increase in symptomatology since the April 2003 VA PTSD 
examination report.  The examiner further stated that the 
veteran's symptoms were in the mild range and assigned a GAF 
score of 60, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function, such as few friends and conflicts with peers 
or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994).

A February 2004 VA telephone care nurse triage report stated 
that the veteran felt that he was a loner even though he was 
married and that he had previously had symptoms severe enough 
that he thought he would harm himself or others, though they 
did not exist at that time.

An April 2004 VA PTSD consultation note stated that the 
veteran reported experiencing significant problems with his 
memories about Vietnam, found it difficult to function, had 
had a significant increase in anxiety, become more isolated 
when preoccupied with intrusive thoughts, was experiencing 
severe nightmares, frequent flashbacks, increased vigilance, 
severe depression, low self-esteem, and impaired sleep.  The 
note stated that the veteran's family was his support system, 
his affect was constricted, he had significant psychomotor 
retardation, he was preoccupied with the past, his speech was 
slow, he had an increased latency of response, he had a goal-
directed thought process, he was mildly distressed when 
describing the nature and quality of his symptoms, and he was 
cognitively alert and oriented to time, place, and person 
with mild impairment in concentration.  The examiner assigned 
a GAF score of 50, which contemplates serious symptoms, such 
as suicidal ideation, severe obsessional rituals and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as no friends and 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

A May 2004 VA PTSD treatment plan report stated that the 
veteran's PTSD was manifested by distressing, intrusive 
thoughts about traumatic events, nightmare about traumatic 
events, flashbacks, feeling emotionally upset, physical 
reactions when he was reminded of traumatic events, avoidance 
of thought, speech, feelings, and reminders of traumatic 
events, difficulty recalling important aspects of traumatic 
events, loss of interest in important activities, feeling 
distant from others, feeling emotionally numb, difficulties 
with sleep and concentration, irritability, angry outbursts, 
and being overtly alert, jumpy and easily startled.  The 
report also stated that the veteran had depression manifested 
by feelings of powerlessness, hopelessness, low self-esteem, 
low self-worth, little motivation and energy, and changes in 
appetite, sleep and activity.  The report further stated that 
the veteran had impaired interpersonal relationships as 
characterized by low levels of trust, feeling distant from 
others, isolation and withdrawal.  The examiner assigned a 
GAF score of 50.

A December 2004 VA PTSD examination report stated that the 
veteran reported an increase in PTSD symptoms, including 
intrusive memories of combat, distressing dreams, and rare 
episodes of flashbacks.  Anxiety was stated as the 
predominant psychological reaction and it was further stated 
that the veteran stayed busy to avoid thinking about Vietnam.  
The veteran also did not like to talk about Vietnam and as a 
result avoided going to the veterans' center groups and being 
in situations that reminded him of Vietnam.  The veteran had 
constricted interests, was distant from people, had 
constricted emotional numbing, and had a sense of a 
foreshortened future.  The report stated that the veteran 
slept better on medication, was increasingly impatient, was 
not assaultive, was having increasing difficulties staying 
focused and concentrating, and had hyper alertness and 
jumpiness that were at the same level as in the April 2004 VA 
PTSD consultation note.  The veteran's only support system 
was noted to be his wife, who was temporarily in a nursing 
home, his son who was temporarily living with him, and his 
daughter who lived in Lincoln, Nebraska.

On mental status examination, the veteran was appropriately 
dressed and groomed, and did not display bizarre behavior; 
however, he had subtle, nervous facial movements indicating a 
significant level of anxiety.  He was fully cooperative, had 
appropriate eye contact, was not hostile or suspicious, and 
presented reliable information with no evidence of over 
reporting or inconsistencies.  The veteran's speech was 
normal in tone, volume, and pacing, and was without looseness 
of association or flight of ideas, pressure of speech, or 
tangential thought.  The veteran did not display delusions, 
grandiosity, or paranoia, and his affect was appropriate to 
content of thought.  He denied hallucinations.  He was noted 
as to gaining insight into his condition, and was oriented to 
time, person, place, and situation.  His memory was intact, 
there was no evidence of cognitive impairment, and he was not 
suicidal or homicidal.  The examiner assigned a GAF score of 
54, indicating a moderate level of symptomatology.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

In a transcript of a June 2006 video conference hearing 
before the Board, the veteran stated that medication helped 
him sleep and reduced his nightmares, but he still 
experienced difficulties with both.  The veteran further 
stated that since he stopped working and had more idle time, 
he was thinking about his traumatic experiences more often.  
He also reported that he had not had any problems getting 
along with co-workers or supervisors, but he did not often go 
out socially.  He testified that the symptoms of his PTSD did 
not affect his family relations, judgment, or decision 
making.  He reported that he had difficulty being around 
Vietnamese.  He further reported he got depressed and moody, 
and was very nervous when he could not leave his house.  The 
veteran testified that had "quite a few" friends, had no 
trouble meeting new people, and had a group of people he 
could trust.

The applicable criteria for evaluating PTSD are contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Schedule 
provides that assignment of a 30 percent evaluation for PTSD 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as: depressed 
mood, anxiety, suspiciousness, weekly or less often panic 
attacks, chronic sleep impairment, and mild memory loss, such 
as forgetting names, directions, recent events.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for the 
period from December 20, 2002 to April 7, 2004.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  VA and private medical 
records prior to April 7, 2004 show that the veteran's PTSD 
was then manifested by intrusive thoughts, nightmares, mild 
to moderate disturbances of motivation and mood, sleep 
impairment, mild to moderate anxiety and hypervigilence, and 
slight impairment in social functioning which tended to 
result in mild social and occupational impairment.

The evidence of record for this period does not show that the 
veteran had circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract 
thinking.  In addition, the evidence of record for this 
period presents a psychiatric disability picture that 
indicates that the veteran did not have reduced reliability 
or productivity, had little or no difficulty with 
establishing and maintaining effective social relationships, 
and had only mild to moderate disturbances of motivation and 
mood.

The transcript of the June 2006 video conference hearing 
indicates that the veteran began experiencing increased PTSD 
symptoms after retiring from work in approximately 1999.  
However, the general picture presented by the evidence of 
record indicates that the veteran mainly experienced only 
mild symptoms prior to April 7, 2004, which did not interfere 
much, if at all, with his social and occupational 
functioning.  Further, the veteran's GAF scores prior to 
April 7, 2004 do not indicate more than mild to moderate 
impairment in his social and occupational functioning.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  Accordingly, the criteria for an initial evaluation 
in excess of 30 percent for the period from December 20, 2002 
to April 7, 2004, have not been shown.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board also finds that the medical evidence of record does 
not support an evaluation in excess of 50 percent for the 
period on and after April 7, 2004.  See Id.  The April 2004, 
May 2004, and December 2004 VA records, as well as the 
transcript of the June 2006 video conference hearing show 
that the veteran's PTSD was and is manifested by intrusive 
thoughts, nightmares, anxiety, hypervigilence, chronic sleep 
impairment, mildly impaired concentration, avoidance 
behavior, and disturbances of motivation and mood.

The evidence of record for this period does not show that the 
veteran had suicidal ideation, obsessional rituals, speech 
which was intermittently illogical, obscure, or irrelevant, 
near-continuous panic, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  While the evidence shows that the veteran 
experienced depression, it did not show that the depression 
affected his ability to function independently, 
appropriately, and effectively.  Furthermore, while the 
veteran's symptoms were noted to increase under certain 
triggering circumstances, the evidence does not show that 
this occurred during stressful circumstances in general.  In 
fact, the evidence of record indicates that the veteran has 
had some success in identifying and avoiding the 
circumstances in which his symptoms are most likely to 
increase.  Finally, the evidence of record indicates that 
throughout the entire period on appeal, the veteran has 
consistently maintained effective social and familial 
relationships.  Accordingly, the evidence of record does not 
show that the veteran experienced occupational and social 
impairment with deficiencies in most areas.

Further, the veteran's GAF scores on and after April 7, 2004 
indicate moderate to serious symptoms, but do not indicate 
major impairment in several areas of functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  Additionally, the objective medical evidence of 
record does not show that the criteria for an evaluation in 
excess of 50 percent for the period on and after April 7, 
2004 have been met.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for 
increased ratings have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for 
service-connected PTSD, for the period from December 20, 2002 
to April 7, 2004, is denied

An evaluation in excess of 50 percent for service-connected 
PTSD, for the period on and after April 7, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


